Citation Nr: 0633886	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to higher initial ratings for coronary artery 
disease with abdominal aortic aneurysm, rated as 
noncompensably disabling from April 25, 2001, and 30 percent 
disabling from November 21, 2002.

Entitlement to an initial compensable rating for peripheral 
vascular disease of the left lower extremity.

Entitlement to an initial compensable rating for peripheral 
vascular disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

The veteran was afforded a VA examination in November 2002 in 
response to his claim for service connection for a heart 
disability.  The examination report reflects that the claims 
folder was not made available to the examiner for review.  
Moreover, the report of this VA examination, conducted four 
years ago, is the most recent medical evidence of record 
regarding the severity of the veteran's coronary artery 
disease and peripheral vascular disease.  Therefore, the 
Board finds that a new examination is necessary.

In addition, the Board notes that in May 2001 the veteran 
submitted a medical release to allow VA to obtain medical 
records from his private cardiologist, Dr. Stephen Humphrey.  
Although records from April 2001 are of record, as is an 
August 2002 statement from Dr. Humphrey, the record does not 
reflect that the originating agency has requested the 
veteran's complete medical records from Dr. Humphrey.  On 
remand, these records should be obtained.

The Board also notes that the record does not reflect that 
the veteran has been provided all notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and to include notice 
that he should submit all pertinent 
evidence in his possession.  The RO or 
the AMC should specifically request that 
the veteran execute a medical release 
authorizing VA to obtain medical 
treatment records from Dr. Stephen 
Humphrey at the Columbia Heart Clinic.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected coronary artery disease and 
peripheral vascular disease of the lower 
extremities.  The claims folder must be 
made available to and reviewed by the 
examiner.  

With respect to the veteran's coronary 
artery disease, all appropriate tests 
should be conducted, to include an 
echocardiogram and testing to determine 
the level of metabolic equivalents (METs) 
at which dyspnea, fatigue, angina, 
dizziness, or syncope occurs.  If 
exercise testing to determine METs cannot 
be done because of medical reasons, the 
examiner should provide an estimation of 
METs due to heart disease.  The examiner 
should note whether the veteran has 
congestive heart failure, and/or cardiac 
hypertrophy or dilation.  The veteran's 
ejection fraction must also be 
determined.  

With respect to the veteran's peripheral 
vascular disease, after conducting a 
physical examination of the veteran and 
performing all indicated testing, for 
each lower extremity the examiner should 
determine the distance the veteran can 
walk before claudication begins.  The 
examiner should also determine the 
ankle/brachial index for each lower 
extremity. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


